Citation Nr: 1543720	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  13-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a right wrist disability, to include osteoarthritis, sprain, and scaphoid lunate advanced collapse.

2.  Entitlement to service connection for a left wrist disability, to include osteoarthritis and scaphoid lunate advanced collapse.

3.  Entitlement to service connection for fracture of left fifth toe.

4.  Entitlement to service connection for a bilateral foot disability other than fracture of the left fifth toe, to include bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral lesser MP joint tenderness with mild swelling, to include as secondary to the fracture of the left fifth toe.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1974 to July 1978 and from September 1982 to May 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In April 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

In April 2015, following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2014).

The Board notes that the Veteran initially claimed entitlement to service connection for "both feet."  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in February 2009.  A review of the record reveals that the Veteran has been diagnosed with various disabilities of the feet, to include bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral lesser MP joint tenderness with mild swelling.  The Veteran also has a history of a fracture of the left fifth toe that constitutes a disability separate and distinct from his other bilateral foot disabilities.  Accordingly, the Board has characterized the issues on appeal with regard to the Veteran's bilateral feet as indicated on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

Additionally, in Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the Federal Circuit held that VA has an obligation to explore all legal theories, including those unknown to the Veteran, by which the Veteran can obtain the benefit sought.  Accordingly, the Veteran's appeal as to service connection for a bilateral foot disability other than fracture of the left fifth toe has been expanded to include entitlement to service connection under the theory of secondary service connection, and has been characterized as stated on the title page.  See Roberson v. Principi, 251 F.3d 1378, 1384 (2001); Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).

The issue of entitlement to service connection for a bilateral foot disability other than fracture of the left fifth toe, to include bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral lesser MP joint tenderness with mild swelling, to include as secondary to the fracture of the left fifth toe, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The probative evidence of record is at least in relative equipoise as to whether the Veteran's right wrist osteoarthritis, and scaphoid lunate advanced collapse, are etiologically related to his active service.

2.  The probative evidence of record is at least in relative equipoise as to whether the Veteran's left wrist osteoarthritis, and scaphoid lunate advanced collapse, are etiologically related to his active service.

3.  The service treatment records show that the Veteran underwent treatment for a fractured left fifth toe during his active service.

4.  A fracture of the left fifth toe is, in itself, a disability, regardless of whether there are current associated symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right wrist osteoarthritis, and scaphoid lunate advanced collapse, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for left wrist osteoarthritis, and scaphoid lunate advanced collapse, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

3.  The criteria for service connection for fracture of the left fifth toe have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014).  In this decision, the Board grants entitlement to service connection for right wrist osteoarthritis, and scaphoid lunate advanced collapse; entitlement to service connection for left wrist osteoarthritis, and scaphoid lunate advanced collapse; and entitlement to service connection for fracture of the left fifth toe.  This represents a complete grant of the benefits sought on appeal in regard to those issues.  Thus, any deficiency in VA's compliance with the notification and assistance requirements with regard to those issues, to include those set forth in Bryant v. Shinseki, 23 Vet. App. 384 (2010), is deemed to be harmless error, and further discussion of VA's compliance with those duties is not necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Bilateral Wrist Disability

The Veteran contends that he has current bilateral wrist disabilities that are etiologically related to his active service.  Specifically, at the April 2015 Board hearing, the Veteran testified that he first experienced pain, numbness, and burning in his wrists in 1997 prior to his separation from active service.  He reported that, during his second period of active service, he worked as a structural mechanic, which put stress on his wrists on a daily basis.  He further testified that he believes that injury was specifically caused by drilling into steel.  According to the Veteran, when one drills a bit into steel, right before the bit exits the steel, it tends to grab the steel and twist the drill around.  The Veteran reported that when he began working as a structural mechanic he used his dominant right hand to hold the drill, but eventually had to switch to his left hand due to pain in his right wrist.  After using his left hand for some time, his left wrist also became painful.  He indicated that, following separation from active service, he self-medicated the wrist pain through icing and use of wrist guards and braces, and did not seek medical care for the wrist pain until 2009.  He has stated that he has experienced wrist pain continually since his separation from active service.

The medical evidence of record shows that the Veteran has been diagnosed with osteoarthritis and scaphoid lunate advanced collapse of the bilateral wrists.  See, e.g., May 2013 VA wrist conditions examination.  Thus, there is evidence of these current bilateral wrist disabilities.

The Veteran's service treatment records show that in May and June 1997 the Veteran was seen for complaints of numbness in the bilateral hands.  In December 1997, the Veteran was diagnosed with a right wrist sprain.  In addition, the Veteran has reported that he felt pain, numbness, and burning after using tools as part of his work as a structural mechanic.  The Veteran is competent to report such symptoms and to report the onset of such symptoms in relation to his duties as a structural mechanic.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Furthermore, the Veteran's DD Form 214 for his second period of active service shows that the Veteran worked as a utility air crewman.  Accordingly, the Veteran's reports are considered credible as they are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a)(1).  Thus, there is evidence of in-service injuries, including right wrist sprain, that were manifested by pain, numbness, and burning and that occurred in temporal proximity to the Veteran's use of tools to perform his work as a structural mechanic.

As such, the question remaining for consideration is whether there is a causal relationship between the in-service injuries and the current bilateral wrist disabilities.  Initially, the Board acknowledges the Veteran's beliefs that his current bilateral wrists disabilities are the direct result of the in-service use of tools.  The Board reiterates that the Veteran is competent to report symptoms such as pain, numbness, and burning.  However, he is not competent to relate his current bilateral wrist disabilities to a particular cause, as such is a complex medical issue requiring medical knowledge and expertise the Veteran has not been shown to possess.  Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d at 1336.  Therefore, the Veteran's statements are not considered probative on the matter.

To determine whether there is a causal relationship between the in-service injuries and the current bilateral wrist disabilities, the Board turns to the competent evidence of record.  The record contains conflicting medical opinions on that issue.  The United States Court of Appeals for Veterans Claims (Court) has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The May 2013 VA wrist conditions examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for the opinion, the examiner noted the Veteran's in-service right wrist sprain in 1997, and pointed out that the Veteran did not seek medical care for the bilateral wrist condition until 2012, many years after his separation from active service; that the in-service injury was self-limited and required no ongoing care; and that interceding occupational factors cannot be excluded.

In July 2013, R. Berger, M.D., provided a letter in regard to the Veteran's bilateral wrist disabilities.  In the letter, Dr. Berger states, "you have degenerative disease involving your wrist joints and I believe this was the initial problem when you first began to experience wrist pain in 1997.  I have reviewed your medical records and history.  It is more likely than not that your current wrist issues originated in 1997 as an injury while serving in the United States Navy."  The letter then goes on to discuss the Veteran's possible course of care for the bilateral wrist disability.  The letter was enclosed with medical records documenting a consultation with the Veteran in July 2013.  Those medical records include a summary of the history of the bilateral wrist disabilities that is consistent with the other medical evidence of record and with the Veteran's competent and credible statements.

The Board finds no reason to assign greater probative value to either of the two above-described competent medical opinions.  The opinions were both provided based on a full and accurate understanding of the Veteran's medical history, an in-person examination of the Veteran, and the clinicians' medical knowledge and expertise.  However, the May 2013 VA wrist conditions examiner's opinion does not reflect consideration of the Veteran's competent and credible statements as to the continuity of his symptoms following active service and as to his efforts to self-medicate with icing and wrist guards and braces prior to seeking medical care for the disability.  In addition, Dr. Berger provided little, if any, rationale for his conclusion that bilateral wrist disability more likely than not originated during his active service.  Accordingly, there are factors counting for and against the probative value of both opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).  As such, and in view of the Veteran's competent and credible statements as to the onset and continuity of his bilateral wrists symptoms, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's bilateral wrist disabilities are related to his active service.  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for the bilateral wrist disabilities must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).

Left Fifth Toe Facture

The Veteran contends that he currently has a bilateral foot disability that is causally related to his active service.  As discussed above in the Introduction, the claim has been expanded to include a separate claim for service connection for fracture of the left fifth toe.

The service treatment records show that the Veteran sustained a fracture of the left fifth toe sometime in late 1985 or early 1986.  A treatment note dated in April 1986 indicates that the Veteran was "doing better" following the fracture.  A May 2013 VA foot disabilities examiner noted the in-service diagnosis of left fifth toe fracture.  The VA examiner stated that any in-service foot injury was self-limited and required no ongoing care.

The Board finds that a left fifth toe fracture is, in itself, a disability, regardless of whether there are current associated symptoms.  The Board acknowledges that the VA examiner has stated that any in-service foot injuries were self-limited and required no ongoing care.  However, the fact remains that the Veteran did sustain a left fifth toe fracture during his active service.  Although the Veteran has not alleged and the record does not show that there are current symptoms associated with the left fifth toe fracture, the fracture is still present in a healed state.  Thus, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has a current disability of left fifth toe fracture.  The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for the fracture of the left fifth toe must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Entitlement to service connection for right wrist osteoarthritis, and scaphoid lunate advanced collapse, is granted.

Entitlement to service connection for left wrist osteoarthritis, and scaphoid lunate advanced collapse, is granted.

Entitlement to service connection for fracture of the left fifth toe is granted.


REMAND

At the April 2015 Board hearing, the Veteran testified that, during active service, he was issued ill-fitting boots that were not padded.  He testified that he ran in the boots and, in the late 1980s "was living in" the boots.  He reported that he complained of the boots fitting improperly during service, but that he was not issued new boots and therefore continued using the ill-fitting boots.  The Board notes that use of boots is generally consistent with the conditions of the Veteran's service, as reflected in his DD Form 214 and the service records.  See 38 U.S.C.A. § 1154(a)(1).  In addition, the Veteran is competent to report symptoms, such as pain, that he experienced while wearing such boots.  See Layno, 6 Vet. App. at 469.

The medical evidence of records shows that the Veteran sought treatment for symptoms consistent with plantar fasciitis of the bilateral feet in February 2004.  He reported onset of symptoms in the context of working for prolonged periods on concrete, though in good boots with arch supports recently applied.  He reported that the foot pain increases as he works, and decreases when he is off work for two to three days.

In the May 2013 VA addendum opinion, the VA foot conditions examiner opines that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  As a rationale for that opinion, the examiner noted that there is no evidence of chronic abnormal gait due to the Veteran's in-service fractured toe or transient numbness.  The examiner further stated that the current bilateral foot disability is more likely related to chronic stress including history of long distance running, poor footwear, and prolonged standing and walking at work.  The examiner noted that there are no ongoing symptoms from active duty, and that there is insufficient evidence of aggravation due to abnormal gait from the in-service toe fracture.

Accordingly, the record shows that the Veteran has reported to VA and to his treatment providers both in-service and post-service factors that he believes have caused his bilateral foot disabilities.  In terms of in-service factors, the Veteran has reported ill-fitting boots that he practically "was living in."  However, the May 2013 VA addendum opinion reflects consideration only of the Veteran's in-service toe fracture and transient numbness and post-service long distance running, poor footwear, and prolonged standing and walking at work.  It does not reflect consideration of the Veteran's reports of in-service use of ill-fitting boots.  The May 2013 VA foot conditions examination also does not reflect consideration of those reports.  As such, the May 2013 VA foot disabilities examination and the May 2013 VA addendum opinion are inadequate for decision-making purposes, and the case must be remanded so that an adequate VA addendum opinion may be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In addition, in the above decision, the Board granted entitlement to service connection for fracture of the left fifth toe.  On remand, the VA examiner should provide an opinion as to whether the Veteran's bilateral foot disabilities other than the left fifth toe fracture, specifically to include bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral lesser MP joint tenderness with mild swelling, are proximately due to or aggravated by the service-connected left fifth toe fracture.  See 38 C.F.R. § 3.310.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record and a copy of this Remand to the VA examiner who conducted the May 2013 VA foot conditions examination and provided the May 2013 VA addendum opinion or, if that examiner is not available, to an equally qualified examiner for another addendum opinion.  After a complete review of the record, the examiner should respond to the following:

a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot disabilities other than the service-connected left fifth toe fracture, specifically to include bilateral plantar fasciitis, bilateral metatarsalgia, and bilateral lesser MP joint tenderness with mild swelling, had their onset during the Veteran's active service, or were caused by or otherwise etiologically related to his active service?

b)  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot disabilities other than the service-connected left fifth toe fracture were proximately due to or the result of the Veteran's service-connected fracture of the left fifth toe?

c)  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral foot disabilities other than the service-connected left fifth toe fracture were aggravated by the Veteran's service-connected fracture of the left fifth toe?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner must confirm that the record was reviewed. A complete rationale should be provided for any opinion given.  Any opinion given should reflect consideration of the Veteran's competent and credible testimony made at the April 2015 Board hearing that he was issued ill-fitting boots during active service, and that he wore the boots for extended periods of time while running and performing other duties.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


